On Petition for Rehearing.
Mr. Justice Moore
delivered the opinion.
4. It is claimed by defendant’s counsel in their petition for a rehearing of this cause that the reply admits the appropriation and adverse use of the waters of Jerry Creek by defendant for more than ten years prior to the commencement'of the suit, and that this court erred in finding that such use was for a shorter period. The complaint alleges that plaintiff’s predecessor in interest made a prior appropriation of the waters of said creek in 1883, and that in 1890 the defendant unlawfully diverted the waters thereof, to plaintiff’s damage, etc. The answer, after denying the material allegations of the complaint, avers that defendant, on April 1, 1886, made an appropriation of water therefrom, which he has since used adversely to plaintiff in irrigating his land, and that plaintiff and his predecessors in interest have ever since said date acquiesced therein, thereby encouraging him to improve and cultivate his premises, and therefore plaintiff should not now be permitted to allege that he was the owner and entitled to the use of said water. The reply denies “that said defendant or his predecessors in interest have now, or ever had at any time or date whatever, exclusive use of the waters of Jerry Creek, or any *90other use whatever, to irrigate said lands or any lands whatever, or for any purpose whatever, or otherwise or at all, save and except under the protest of this plaintiff.” It is argued that this is an admission that defendant used the waters of said stream more than ten years prior to the commencement of the suit, against plaintiff’s protest, and, as the appropriation, notwithstanding such protest, constituted an adverse user, the court erred in affirming the decree. The complaint and reply, when not repugnant, should be read together, to determine the intent of the pleader, and, when thus read and fairly construed, it is evident that the use of the water by defendant over plaintiff’s protest was after 1890. As we view the reply, the allegation of protest against the use of the water is to show that plaintiff did not acquiesce therein as alleged, or encourage the defendant in improving his premises by such use, rather than that the defendant had used the water more than ten years against plaintiff’s protest. Defendant having alleged an adverse user, the burden was upon him to show when the water was applied to a beneficial use, and, he having failed in this respect, the petition is denied. Rehearing Denied.